      Case 2:20-cv-00187-SMJ     ECF No. 78    filed 02/02/21   PageID.1435 Page 1 of 9




 1   JEROME R. AIKEN (WSBA NO. 14647)
     Meyer, Fluegge & Tenney, P.S.                 Honorable Salvador Mendoza, Jr.
 2   230 S. Second Street / P.O. Box 22680
     Yakima, WA 98907-2680
 3   Phone: (509) 575-8500
     Email: aiken@mftlaw.com
 4
     Attorneys for Plaintiffs James Blais and Gail Blais
 5

 6                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 7
     JAMES BLAIS and GAIL BLAIS,               )
 8                                             )   NO. 20-CV-00187-SMJ
                         Plaintiffs,           )
 9                                             )   PLAINTIFFS’ UNOPPOSED
            vs.                                )   MOTION TO AMEND
10                                             )   SCHEDULING ORDER
     ROSS HUNTER, in his official              )
11   capacity of Secretary of Washington       )   Hearing: March 4, 2021
     State Department of Children, Youth       )   Time:    6:30 p.m.
12   and Families,                             )   Without Oral Argument
                                               )
13                  Defendant.                 )
     ______________________________            )
14

15         Plaintiffs James and Gail Blais request that this Court amend its Scheduling

16   Orders [ECF No. 63] to extend several of the pretrial deadlines relating to the

17   completion of discovery and the submission of discovery and dispositive motions.

18         As grounds for this motion, Plaintiffs state as follows:

19         1.     Plaintiffs filed their original complaint for declaratory and injunctive

20   relief in May 2020. Plaintiffs filed their first amended complaint for preliminary
                                                                            LAW OFFICES OF
     Plaintiffs’ Unopposed Motion to                               MEYER, FLUEGGE & TENNEY, P.S.
                                                                  230 South Second Street ∙ P.O. Box 22680
     Amend Scheduling Order - 1                                          Yakima, WA 98907-2680
                                                                         Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ      ECF No. 78    filed 02/02/21   PageID.1436 Page 2 of 9




 1   and permanent injunction in July 2020 before Defendant had filed a responsive

 2   pleading. After the Court entered its Order Granting in Part and Denying in Part

 3   Plaintiffs’ Motion for Preliminary and Permanent Injunction [ECF No. 56], the

 4   Court granted Plaintiffs leave to file a second amended complaint adding allegations

 5   to support a claim for class certification. [ECF No. 71]. Plaintiffs timely filed their

 6   second amended complaint in December 2020. [ECF No. 72].1

 7         2.      The Court entered its initial Scheduling Order on October 21, 2020.

 8   [ECF No. 63]. Since then, the Court has entered several additional orders revising

 9   the Court’s pretrial deadlines. These revisions have dealt solely with matters related

10   to Plaintiffs’ possible motion for class certifications. See [ECF Nos. 66, 71, 73 &

11   77]. Each of these orders have been clear that “[a]ll other rules, deadlines, and dates

12   issued in the Scheduling Order, ECF No. 63, remain in effect.”

13         3.      Since entry of the Court’s initial Scheduling Order, the parties

14   diligently have been pursuing discovery in this matter.

15

16

17         1
               Contemporaneously with this motion, Plaintiffs filed a notice that they no
18   longer intend to file a motion for class certification pursuant to Federal Rule of Civil
19   Procedure 23. [ECF No. 78].
20
                                                                              LAW OFFICES OF
      Plaintiffs’ Unopposed Motion to                                MEYER, FLUEGGE & TENNEY, P.S.
                                                                    230 South Second Street ∙ P.O. Box 22680
      Amend Scheduling Order - 2                                           Yakima, WA 98907-2680
                                                                           Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ        ECF No. 78   filed 02/02/21   PageID.1437 Page 3 of 9




 1                A.     Plaintiffs have served Defendants with two sets of interrogatories

 2   and requests for production of documents – the first in October 2020 and the second

 3   in December 2020.

 4                B.     Defendant began responding to these written discovery requests

 5   in November 2020.

 6                C.     Since that time, counsel have conferred on numerous occasions

 7   concerning the adequacy of Defendant’s answers and responses to Plaintiffs’

 8   discovery requests. In addition to frequent email exchanges, counsel also have

 9   conferred by telephone no less than six times. Each of these discussions has assisted

10   the parties in clarifying the scope of discovery and establishing mutually agreeable

11   timetables for Defendant to continue to investigate his files and supplement his

12   earlier discovery responses.

13                D.     To-date, Defendant has made three supplemental discovery

14   responses, and has produced thousands of pages of documents.

15                E.     All counsel continue to confer in good faith in order to address

16   outstanding discovery issues without the need for intervention by this Court. As a

17   concrete example:     following a telephone consultation among all counsel on

18   January 28, 2021, defense counsel made an earnest assessment of the extent of

19   Defendant’s document production, what additional discovery responses are yet to be

20   produced and when these tasks will be completed. Defense counsel has informed
                                                                              LAW OFFICES OF
     Plaintiffs’ Unopposed Motion to                                 MEYER, FLUEGGE & TENNEY, P.S.
                                                                    230 South Second Street ∙ P.O. Box 22680
     Amend Scheduling Order - 3                                            Yakima, WA 98907-2680
                                                                           Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ       ECF No. 78   filed 02/02/21   PageID.1438 Page 4 of 9




 1   Plaintiffs’ counsel that Defendant is slightly more than halfway through his

 2   production of electronic discovery and that production should be completed by the

 3   end of March 2021. In the meantime, Defendant intends to continue supplementing

 4   his discovery responses on a rolling basis.

 5         4.     In addition to Plaintiffs’ discovery efforts, Defendant also has served

 6   written discovery requests. Defendant served his first set of written discovery in

 7   December 2020. Plaintiffs timely responded to these discovery requests. Plaintiffs

 8   are continuing to review potentially responsive documents and materials and

 9   anticipate supplementing their earlier production responses in the near future.

10         5.     All counsel also have been conferring in good faith about depositions.

11   Both sides hope to be able to begin deposition discovery in the coming weeks.

12         6.     Consistent with Fed. R. Civ. P. 16, the Court’s Scheduling Orders

13   provide that “[t]he dates set forth in this Order may be amended only by Order of

14   the Court and upon a showing of good cause. See, e.g., [ECF Nos. 63 & 66]; see

15   also Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and

16   with the judge's consent.”)

17         7.     To satisfy the appropriate legal standard, Plaintiffs must show "good

18   cause" for why the Scheduling Order should be amended. This Court, in supervising

19   the pretrial phase of litigation and deciding the preclusive effect of a pretrial order,

20   has "broad discretion" to consider whether to amend its Scheduling Order. C.F. ex
                                                                              LAW OFFICES OF
      Plaintiffs’ Unopposed Motion to                                MEYER, FLUEGGE & TENNEY, P.S.
                                                                    230 South Second Street ∙ P.O. Box 22680
      Amend Scheduling Order - 4                                           Yakima, WA 98907-2680
                                                                           Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ     ECF No. 78    filed 02/02/21   PageID.1439 Page 5 of 9




 1   rel. Farnan v. Capistrano Unified School Dist., 654 F.3d 975, 984 (9th Cir. 2011).

 2   When determining whether a plaintiff has demonstrated good cause, the court

 3   “primarily considers the diligence of the party seeking the amendment.” Johnson v.

 4   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

 5         8.     Good cause exists to amend several of the pretrial deadlines set forth in

 6   the Court’s Scheduling Order.

 7                A.    Plaintiffs and Defendants have been diligent in pursuing

 8   discovery to support their claims and defenses and prepare for trial. They timely

 9   served written discovery requests to secure relevant information. They attentively

10   have been continuing to investigate and scrutinize their respective client’s records,

11   and have made – and are continuing to make – timely supplementations of their

12   earlier discovery responses. See Fed. R. Civ. P. 26(e)(1) (“A party who . . . has

13   responded to an interrogatory, request for production . . . must supplement or correct

14   its disclosure or response: (A) in a timely manner if the party learns that in some

15   material respect the disclosure or response is incomplete or incorrect”).

16                B.    The parties are continuing to cooperate in order to complete their

17   responses to all pending written discovery requests. They conscientiously have

18   collaborated to resolve discovery differences in a manner that is resulting in the

19   production of significant additional relevant information and documents. And they

20   ///
                                                                            LAW OFFICES OF
     Plaintiffs’ Unopposed Motion to                               MEYER, FLUEGGE & TENNEY, P.S.
                                                                  230 South Second Street ∙ P.O. Box 22680
     Amend Scheduling Order - 5                                          Yakima, WA 98907-2680
                                                                         Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ       ECF No. 78   filed 02/02/21   PageID.1440 Page 6 of 9




 1   have worked to secure this result without resorting to premature discovery motions

 2   that would require this Court’s involvement.

 3         9.     In order to permit the parties and their counsel to continue working

 4   together to complete discovery, Plaintiffs request that the Court extend the following

 5   pretrial deadlines:

 6              EVENT               EXISTING DEADLINE             PROPOSED
                                                                  DEADLINE
 7
      All interrogatories,            December 21, 2020         February 4, 2021
 8    requests for production,     70 days before Discovery 70 days before Discovery
      and requests for                      Cutoff                   Cutoff
 9    admission, served
      Motions for protective           January 20, 2021          March 5, 2021
10    orders filed                 40 days before Discovery 40 days before Discovery
                                            Cutoff                   Cutoff
11
      Motions to compel                January 29, 2021         March 16, 2021
12    discovery filed              30 days before Discovery 30 days before Discovery
                                            Cutoff                   Cutoff
13    Discovery Cutoff                  March 1, 2021                  April 15, 2021

14    Notice of to-be-                  March 8, 2021                April 22, 2021
      adjudicated claims &          1 week after Discovery       1 week after Discovery
15    affirmative defenses filed           Cutoff                       Cutoff
      All dispositive, Daubert,          April 1, 2021                   May 1, 2021
16    and state certification
      motions filed
17

18
           9.     All other deadlines and dates set forth in the Court’s Scheduling Order
19
     [ECF No. 63], including the trial date, remain in effect, except to the extent they may
20
                                                                             LAW OFFICES OF
      Plaintiffs’ Unopposed Motion to                               MEYER, FLUEGGE & TENNEY, P.S.
                                                                   230 South Second Street ∙ P.O. Box 22680
      Amend Scheduling Order - 6                                          Yakima, WA 98907-2680
                                                                          Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ     ECF No. 78    filed 02/02/21   PageID.1441 Page 7 of 9




 1   be modified in the future by order of the Court upon motion by the parties for good

 2   cause or the Court’s own initiative.

 3         10.    Defendant will not be unfairly prejudiced by extending these deadlines.

 4         11.    For good cause shown, Plaintiffs request that this Court amend

 5   paragraph 5(A) of the Scheduling Order [ECF No. 63] to read as follows:

 6         All discovery, including depositions and perpetuation depositions, shall
           be completed by April 15, 2021 (“Discovery Cutoff”).
 7
     The calculation of all remaining dates premised on the Discovery Cutoff shall
 8
     change accordingly.
 9
           12.    Plaintiffs further request that the Court amend paragraph 7(A) of
10
     the Scheduling Order [ECF No. 63] to read as follows:
11
           All dispositive and Daubert motions shall be FILED AND SERVED
12         on or before May 1, 2021.

13         As required by LCivR 7(b)(2) Plaintiffs’ counsel conferred in good faith with

14   opposing counsel, who does not oppose this motion.

15         RESPECTFULLY SUBMITTED this 2nd day of February, 2021.

16
                                                  s/ Jerome R. Aiken                .
17                                          JEROME R. AIKEN, WSBA #14647
                                            Attorneys for Plaintiffs
18                                          James Blais and Gail Blais
                                            Meyer, Fluegge & Tenney, P.S.
19                                          Phone: 509/575-8500 – Fax: 509/575-4676
                                            Email: aiken@mftlaw.com
20
                                                                            LAW OFFICES OF
     Plaintiffs’ Unopposed Motion to                               MEYER, FLUEGGE & TENNEY, P.S.
                                                                  230 South Second Street ∙ P.O. Box 22680
     Amend Scheduling Order - 7                                          Yakima, WA 98907-2680
                                                                         Telephone (509) 575-8500
     Case 2:20-cv-00187-SMJ      ECF No. 78   filed 02/02/21   PageID.1442 Page 8 of 9




 1
                                             s/ Todd R. McFarland                .
 2                                        TODD R. McFARLAND
                                          General Conference of Seventh-day
 3                                        Adventists
                                          Attorneys for Plaintiffs
 4                                        James Blais and Gail Blais
                                          Phone: 301/680-6321; Fax: 301/680-6329
 5                                        Email: McFarlandT@adventist.org

 6
                                             s/ Andrew G. Schultz                 .
 7                                        ANDREW G. SCHULTZ, NM No. 3090
                                          Rodey, Dickason, Sloan, Akin & Robb, P.A.
 8                                        Attorneys for Plaintiffs
                                          James Blais and Gail Blais
 9                                        Phone: 505/765-5900; Fax: 505/768-7395
                                          Email: aschultz@rodey.com
10

11

12

13

14

15

16

17

18

19

20
                                                                           LAW OFFICES OF
     Plaintiffs’ Unopposed Motion to                              MEYER, FLUEGGE & TENNEY, P.S.
                                                                 230 South Second Street ∙ P.O. Box 22680
     Amend Scheduling Order - 8                                         Yakima, WA 98907-2680
                                                                        Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ      ECF No. 78    filed 02/02/21   PageID.1443 Page 9 of 9




 1                         CERTIFICATE OF TRANSMITTAL

 2          I hereby certify under penalty of perjury of the laws of the state of Washington
     that on February 2, 2021, I electronically filed the foregoing document with the Clerk
 3   of the Court using the CM/ECF System which will automatically provide service on
     the below listed parties:
 4
       For Plaintiffs James and Gail Blais:
 5     Mr. Todd R. McFarland, Associate General Counsel                   X via CM/ECF
       General Conference of Seventh-Day Adventists
 6     12501 Old Columbia Pike
       Silver Spring, MD 20904
 7     McFarlandT@adventist.org

 8     Mr. Andrew G. Schultz
       Rodey, Dickason, Sloan, Akin & Robb, P.A.                          X via CM/ECF
 9     P.O. Box 1888
       Albuquerque, NM 87103
10     aschultz@rodey.com
       For Defendant Ross Hunter:
11     Mr. Jeffrey C. Grant, Assistant Attorney General                   X via CM/ECF
       Ms. Abigail Kahl, Assistant Attorney General
12     Office of the Attorney General
       88 Fifth Avenue, Suite 2000
13     Seattle, WA 98104
       Jeffrey.grant@atg.wa.gov / Abigail.Kahl@atg.wa.gov
14     For Defendant Ross Hunter:
       Mr. Daniel Judge, Senior Counsel                                 X via CM/ECF
15     Mr. Drew Pugsley, Assistant Attorney General
       Office of the Attorney General
16     7141 Cleanwater Drive SW / P.O. Box 40124
       Olympia, WA 98504-0124
17     Daniel.Judge@atg.wa.gov / Drew.Pugsley@atg.wa.gov

18                                             /s Sheryl A. Jones                                             .
                                             SHERYL A. JONES, Legal Assistant
19                                           Meyer, Fluegge & Tenney, P.S.
                                             jones@mftlaw.com
20
                                                                             LAW OFFICES OF
      Plaintiffs’ Unopposed Motion to                               MEYER, FLUEGGE & TENNEY, P.S.
                                                                   230 South Second Street ∙ P.O. Box 22680
      Amend Scheduling Order - 9                                          Yakima, WA 98907-2680
                                                                          Telephone (509) 575-8500
